Exhibit 10.25

[ConAgra Foods Logo]

February 26, 2007

Jacqueline K. Heslop McCook

One ConAgra Drive

Omaha, NE 68102

Re:    Employment and Separation Agreement

Dear Ms. McCook:

This Employment and Separation Agreement (“Letter Agreement”) describes the
components of your employment and separation package. If you agree to the terms
of this Letter Agreement you will receive the benefits described below.

Your last day of employment with ConAgra Foods, Inc. (“ConAgra”) will be July
31, 2007 (the “Termination Date”). This Letter Agreement will become effective
once you have signed it and you have not exercised your right to revoke within
the Revocation Period described below.

 

1.

Remaining Employment:

 

  a.

You will remain an employee of ConAgra through the Termination Date at your
current bi-weekly rate of $19,230.77, less appropriate deductions, payable
according to the normal payroll practices of ConAgra.

 

  b.

Elected medical, dental, vision, ConAgra 401(k) Retirement Income Savings Plan
(“Qualified CRISP”), ConAgra Non-Qualified Retirement Income Savings Plan
(“Non-Qualified CRISP”), and other benefits will continue through the
Termination Date subject to plan provisions including any changes to the plans
that may occur during this period.

 

  c.

You will work full-time and a regular work schedule through April 1, 2007, at
the ConAgra Corporate Offices in Omaha, NE (“Corporate Offices”). Between April
1, 2007, and July 31, 2007, you will be required to provide those services
reasonably requested by ConAgra, but will not be required to report to the
Corporate Offices. ConAgra will pay or reimburse reasonable business travel
expenses and for reasonable commuting expenses for up to one round trip per week
through April 1, 2007. Any business travel and commuting expenses incurred after
April 1, 2007 or prior to April 1, 2007 but in addition to the one round trip
referenced in this paragraph, are subject to prior written approval of Pete
Perez, Senior Vice President, Human Resources (“Perez”), or his designee or
successor. This written approval may occur through email communication. Your
method of travel shall comply with the ConAgra travel policy. You agree to
extend the April 1, 2007, date set forth in this Section 1.c. if requested by
ConAgra; provided, however, that (i) ConAgra will not request such extension
unless ConAgra reasonably believes such extension is necessary to complete the
Brand Essence Meetings, and (ii) such extension shall expire on or prior to July
31, 2007.

 

  d.

You will resign as an executive officer of ConAgra upon receipt of written
notice from ConAgra’s legal counsel (which notice may be through email
communication) that you no longer function as an executive officer, but no later
than July 31, 2007.



--------------------------------------------------------------------------------

Jacqueline K. Heslop McCook

February 26, 2007

Page 2

 

2.

Separation Payments:

 

  a.

Following your Termination Date, you will receive separation pay at your current
monthly rate of $19,230.77, less deductions required by law to be withheld, for
a period of twenty (20) months through March 31, 2009 (the “Separation Pay”),
unless you violate any of the material terms and conditions of this Letter
Agreement. If there is a reasonable possibility the breach can be cured, you
will be given thirty (30) days advance notice and an opportunity to cure any
breach prior to a cessation of payments. The first six (6) months of separation
payments totaling the gross amount of $250,000.00 will be paid to you in a
lump-sum payment on February 1, 2008. The remaining fourteen (14) months of
separation payments will be paid in accordance with the normal payroll practices
of ConAgra and will begin on the first regular ConAgra payday following the
February 1, 2008, payment.

 

  b.

You may continue medical, dental, vision benefits at your current level of
coverage for you and your dependents at active employee premium rates until
March 31, 2009, or your reemployment, if such reemployment provides medical and
dental benefits, whichever occurs first. This period will be included within
your total COBRA continuation eligibility.

 

  c.

Your qualified and nonqualified retirement plan eligibility as described in
Section 1.b. will end on your Termination Date. Vesting is according to the
plans’ schedules. You have a Nonqualified CRISP balance of $7,729 as of December
31, 2006, which is expected to increase by an estimated $14,750 related to
calendar year 2007 contributions. The Non-Qualified CRISP will be paid to you in
the normal course provided by the plan, provided, however, the payment shall not
be paid prior to February 1, 2008, because of the six (6) months delay required
by Internal Revenue Code §409A (“Code § 409A”.)

 

  d.

During the period of time you are receiving Separation Pay under this Section 2,
you agree to notify ConAgra within five (5) business days of your first day of
work for your new employer, whether a third-party or your own consultancy
practice. Such notification shall include the name of the new employer or
practice. A form is attached for your convenience. You will forfeit all
remaining Separation Pay in the event that you are re-employed by ConAgra or any
of its affiliates (excluding part-time or consulting performed for ConAgra from
time to time, unless ConAgra informs you that such engagement would terminate
the remaining Separation pay hereunder).

 

  e.

Your failure to provide such notification as specified above during your
Separation Pay period is a violation of this Letter Agreement, and will result
in forfeiture of all Separation Pay payable beyond the date of your new
employment (or self-employment). Notification of new employment should be
provided to Perez, or his designee or successor.

 

3.

Stock:

You are a participant in the ConAgra Long-Term Senior Management Incentive Plan,
the Performance Share Plan and the ConAgra Stock Plan. You will not be eligible
for any additional grants, but previously granted stock options will continue to
vest per their normal schedule(s) through the Termination Date. You will have
ninety (90) days after the Termination Date to exercise all vested stock
options. Subject to approval of the Human Resources Committee of the



--------------------------------------------------------------------------------

Jacqueline K. Heslop McCook

February 26, 2007

Page 3

 

Board of Directors (the “Committee”), performance shares associated with the
first tranche of the FY07 – FY09 performance cycle of the Performance Share Plan
will be paid to you as soon as practicable following certification by the
Committee that ConAgra did achieve the specified performance targets for the
tranche; consideration of such matters is expected to occur at the Committee’s
July 2007 meeting. If a payout is approved by the Committee, the number of
shares paid to you will be consistent in number to other senior leadership at
your participation level and will be capped at 100% of the first year
opportunity (in accordance with plan provisions).

 

4.

M.I.P.:

You will be eligible for a Fiscal Year 2007 Management Incentive Plan (“MIP”)
award in an amount determined by multiplying the percentage level at which the
total award pool for MIP is funded (determined in accordance with plan
provisions) by your target opportunity.

 

5.

Your Obligations:

You agree to make yourself reasonably available to ConAgra, and will:

 

  a.

Personally provide reasonable assistance and cooperation in providing or
obtaining information for ConAgra, and its representatives, concerning any
ConAgra matter of which you are knowledgeable.

 

  b.

Personally provide to ConAgra, or its representatives, reasonable assistance and
cooperation relating to any pending or future lawsuits or claims, about which
you are knowledgeable.

 

  c.

Promptly notify Robert Sharpe, his designee or successor, in writing, if you
receive any request from anyone other than ConAgra for information regarding any
potential claims or proposed litigation against ConAgra or any of its
affiliates.

 

  d.

Refrain from making disparaging comments the purpose or effect of which is to
harm the reputation, good will, or commercial interests of ConAgra, its
management or leadership, or any of its affiliates. ConAgra also agrees to
refrain from engaging in any conduct or making comments, or statements, the
purpose and effect of which is to harm the reputation, good will, or interests
of you.

 

  e.

Refrain from providing any information related to any claim or potential
litigation against ConAgra, or its affiliates to any non-ConAgra
representatives, without either ConAgra’s written permission or being required
to provide information pursuant to legal process.

 

  f.

If required by law to provide sworn testimony on ConAgra or affiliate-related
matters, you will consult with and have ConAgra’s designated legal counsel
present for such testimony. ConAgra will be responsible for the costs of such
designated counsel and you will bear no cost for same. You will confine your
testimony to items about which you have actual knowledge rather than
speculation, unless otherwise directed by legal process.

 

  g.

You will be reimbursed shortly after an expense statement is received for
reasonable travel, food, lodging and similar out-of-pocket expenses required to
fulfill the cooperation provisions above.



--------------------------------------------------------------------------------

Jacqueline K. Heslop McCook

February 26, 2007

Page 4

 

  h.

Until March 31, 2009, you agree you will not accept employment with any person,
firm, corporation or business, including self-employment, sole proprietorship or
consulting work, which is a direct competitor of ConAgra or its affiliates,
unless you receive prior written approval from ConAgra. Direct competitor is
defined as a company that sells product lines that compete with any product
produced or, to your knowledge, currently in development by ConAgra on the
Termination Date. To receive prior written approval from ConAgra, or to receive
written recognition that your potential employment would not violate this
Subparagraph 5(h), you should submit a written request to Perez, his designee or
successor, providing the name of the potential employer, a general description
of the business conducted by the employer, a general description of your
potential duties at the employer and any other information you believe
appropriate. Such approval or recognition will not be unreasonably withheld by
ConAgra. ConAgra will provide you a response as soon as reasonably practicable
after receipt of the information. If you violate any of the terms or conditions
of this paragraph, you may be subject to penalties and lawsuits for injunctive
relief and money damages, as well as possible criminal charges, which may be
sought by ConAgra. You agree that this covenant is fair and reasonable. Further
you agree that this covenant is necessary to protect ConAgra’s legitimate
economic interests in maintaining the confidentiality of confidential and
proprietary information, including trade secrets.

 

  i.

Until March 31, 2009, you agree not to encourage, directly or indirectly, any
other employee of ConAgra or its affiliates with whom you worked regularly
during your employment with ConAgra (“Protected Employee”) to quit or supplement
their employment with ConAgra, unless prior written approval is provided by
ConAgra. In addition, until March 31, 2009, you will not have any Protected
Employee (A) report to you (in a supervisory capacity) or through a chain of
supervision, or (B) provide consulting services to you or your employer, other
than in the course of your employment with ConAgra, unless prior written
approval is provided by ConAgra; provided, that the foregoing restriction shall
not apply to any such Protected Employee over whom you have an indirect
supervisory role and who has not otherwise been hired away from ConAgra in
violation of the terms of this Letter Agreement. This includes engaging in any
single or sole proprietorship, partnership, consulting or employment arrangement
with you and/or your employer while they are actively employed by ConAgra or its
affiliates. Prior written approval pursuant to this Section 5.i. will not be
unreasonably withheld by ConAgra.

 

6.

Confidentiality Agreement:

As an employee of ConAgra, you agree that ConAgra has developed and continues to
develop and use commercially valuable confidential and/or proprietary technical
and non-technical information which is vital to the success of ConAgra’s
business, and furthermore, that ConAgra utilizes confidential information, trade
secrets and proprietary customer information in promoting and selling its
products and services. For purposes of this Letter Agreement, you acknowledge
that “Confidential Information” includes ConAgra’s marketing plans, market
positions, strategy, budget, long-range plans, customer information, sales data,
personnel information; privileged information, or other information used by or
concerning ConAgra, where such information is not publicly available, or has
been treated as confidential.



--------------------------------------------------------------------------------

Jacqueline K. Heslop McCook

February 26, 2007

Page 5

You agree that from this time forward you will not, either directly or
indirectly, disclose, or use for the benefit of any person, firm, corporation or
other business organization or yourself, any “Confidential Information” related
to ConAgra or its affiliates.

Except as provided for in Sections 2.d., 5.h. and 5.i., you agree that you have
and will keep the terms and amount of this Letter Agreement completely
confidential, except as required by applicable law, and that you have not, nor
will you hereafter disclose any information concerning this Letter Agreement to
any person other than your present attorneys, accountants, tax advisors, or
immediate family, and only if you advise those persons of your obligation to
keep this Letter Agreement confidential.

 

7.

Return of ConAgra Property:

You agree to return to ConAgra by the Termination Date, as applicable, all
company files, records, documents, reports, computers, cellular telephones and
other business equipment, credit cards, keys, and other physical, personal or
electronically stored property of ConAgra in your possession or control and to
further agree that you will not keep, transfer or use any copies or excerpts of
the foregoing items without the approval of ConAgra.

 

8.

Release of ConAgra:

In exchange for the benefits provided to you by ConAgra, and except for
ConAgra’s obligations hereunder, you hereby release ConAgra, and each of its
agents, directors, officers, employees, representatives, attorneys, affiliates,
and its and their predecessors, successors, heirs, executors, administrators and
assigns, and all persons acting by, through, or under or in concert with any of
them (collectively “Releasees”), or any of them, of and from any and all claims
of any nature whatsoever, in law or equity, which you ever had, now have, or may
have had relating to your employment, or termination of employment. This
includes (i) all claims relating to salary, overtime, vacation pay, incentive
bonus plans and/or separation pay, stock options, and any and all other fringe
benefits, for which you were eligible during your employment and (ii) all claims
under any employment agreement, change-in-control agreement or other agreements
between you and ConAgra, and/or its subsidiaries or affiliates; (iii) and all
claims you may have against ConAgra or its employees under Title VII of the
Civil Rights Act of 1964, as amended; the Employee Retirement Income Security
Act of 1974 (“ERISA”); the Americans with Disabilities Act; the Age
Discrimination in Employment Act; the Older Workers Benefit Protection Act; the
Family and Medical Leave Act; or any other federal, state, or local law or
regulation regarding your employment or termination of employment.

This release shall not preclude an action to enforce the specific terms of this
Letter Agreement; to any claims based on acts or events after this Letter
Agreement has become effective; to any unemployment or workers’ compensation
benefits to which you may be entitled; nor to benefits in which you have become
vested under ERISA. You will continue to be covered under ConAgra’s directors
and officers’ liability policy until the Termination Date to the same extent as
other senior officers and thereafter you shall continue to be covered for events
occurring prior to your Termination Date.

You understand that you may take up to twenty (21) business days to decide
whether to accept this Letter Agreement. You may also consult with your personal
attorney before signing. If I do not receive an executed Letter Agreement from
you within twenty one (21) business days, any offers made by ConAgra in this
Letter Agreement are withdrawn. If you do decide to sign this



--------------------------------------------------------------------------------

Jacqueline K. Heslop McCook

February 26, 2007

Page 6

 

Letter Agreement, you have up to seven (7) days after signing (the “Revocation
Period”) to change your mind. To revoke this Letter Agreement, please write to
Pete Perez, Senior Vice President, Human Resources, his designee or successor,
within the Revocation Period. No separation payments under this Letter Agreement
can be made until the expiration of the Revocation Period. Therefore, the timing
of your signature may affect the time of your receipt of separation payments.
This Letter Agreement shall become effective upon expiration of the Revocation
Period (the “Effective Date”).

You agree to execute another release on the Termination Date as reasonably
requested by ConAgra which shall be the same as the above release.

 

9.

Section 409A Implications:

Since you are a “specified employee” as defined in Code §409A(a)(2)(B)(i), the
payment of, or commencement of the payment of, certain nonqualified benefits
will be delayed for six (6) months. Any delayed payments will be made to you
immediately after November 30, 2007, with interest computed at the Federal
Reserve Rate H15 one (1) year constant maturity rate plus 25 basis points. This
rate will be adjusted on a quarterly basis, based upon the previous three (3)
months. The parties acknowledge that the requirements of Code § 409A are still
being developed and interpreted by government agencies, that certain issues
under § 409A remain unclear at this time, and the parties hereto have made a
good faith effort to comply with the current guidance under § 409A. If the
payment of any amounts to you as set forth herein is likely to result in
negative tax consequences within the meaning of Code § 409A, the parties agree
to use their reasonable best efforts to amend the Letter Agreement or otherwise
provide comparable benefits to you that satisfy all Code § 409A requirements;
provided, however, such payment shall not include any tax gross-up and shall not
result in a significant economic cost to ConAgra.

 

10.

Successors and Assigns:

This Letter Agreement shall inure to the benefit of, and shall be binding upon
ConAgra and you and our respective heirs, executors, personal representatives,
successors, and assigns including, without limitation, any entity with which
ConAgra may merge or consolidate or to which all or substantially all of its
assets may be transferred.

 

11.

Set-Off:

In the event that ConAgra has a reasonable basis to believe that you have
breached the terms of the Letter Agreement, ConAgra may, in addition to any
other rights and remedies, offset any claims against you from any current or
future sums, stock options, or rights which may be due you or in which you may
claim an interest. You will be given thirty (30) days advance notice and an
opportunity to cure any breach prior to a set-off.

 

12.

Entire Agreement:

Except as specifically provided herein, this Letter Agreement constitutes the
entire agreement with respect to the subject matter hereof, and supersedes all
previous agreements and understandings, whether written or oral, between ConAgra
and you.



--------------------------------------------------------------------------------

Jacqueline K. Heslop McCook

February 26, 2007

Page 7

 

13.

Governing Law:

This Letter Agreement shall be construed under and in accordance with the laws
of the State of Delaware.

If the above meets with your agreement, please sign and return one copy of this
Letter Agreement to me. An executed copy will be returned to you. This agreement
is subject to confirmation by the Committee, which we will recommend at its
February 7, 2007 meeting.

Sincerely,

 

/s/ Pete M. Perez        

Pete M. Perez

Senior Vice President, Human Resources

ACCEPTANCE

 

/s/ Jacqueline K. Heslop McCook        

        February 28, 2007    

Jacqueline K. Heslop McCook

      Date  



--------------------------------------------------------------------------------

Notification of New Employment

I have obtained new full time employment or begun self-employment.

Today’s Date
  ________________________________________________________________________________________

Name
  _______________________________________________________________________________________________

Name of New Employer
  ________________________________________________________________________________

First Day of Work at New Employer
  ________________________________________________________________________

Telephone Number of New Employer
  ________________________________________________________________________

Signature
  _____________________________________________________________________________________________

This form must be postmarked within five (5) business days of the first day of
work for your new employer / commencement of your self-employment.